This is a Non-Final office action for serial number 16/922,938. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-11, 13, 14, and 15 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dann 8,894,023. The applicant is reminded that the elevated roof , a structure, and a body of roof support structure are not positively claimed therefore the prior art only need to be capable of performing the functions related to the elevated roof, a structure, and a body of roof support structure. Dann discloses an apparatus comprising: a sheet metal having a first substantially flat portion (810) and a second a second substantially flat portion (812), the first substantially flat portion and the second substantially flat portion having holes  (814/816, see column ) configured to facilitate substantial alignment of the first substantially flat portion and the second substantially flat portion on top of each other; and a bend portion between the first substantially flat portion and the second substantially flat portion, the bend portion (720) configured to substantially wrap around a body of a support structure (P) and to bind against at least two pinch points (are near 760/770) around the body of the support structure when the first substantially flat portion and the second substantially flat portion are substantially aligned, the support structure configured to support a structure above an existing roof; the apparatus of claim 1, wherein the first substantially flat portion comprises substantially circular holes (814/816); the apparatus of claim 1, wherein the support structure comprises an elevated roof support structure; the apparatus of claim 2, wherein the elevated roof support structure comprises a SkyLiftTM riser; the apparatus of claim 1, wherein the body of the support structure comprises a substantially tubular body (P); the apparatus of claim 6, wherein the bend portion (720) comprises a substantially circular bend portion; the apparatus of claim 1, wherein the first substantially flat portion (810) and the second substantially flat portion (812) comprises the first substantially flat portion and the second substantially flat portion having an angle (see column 14, lines 55-64); the apparatus of claim 8, wherein the angle comprises an angle substantially corresponding to an angle of a roof (roofs have various angles, see column 14, lines 55-64 which teach of various angles for the first and second flat portions); a method of forming a structural collar from a single sheet metal, the method comprising: forming a first flat portion; forming a second flat portion; forming a rectangular portion, the rectangular portion configured to couple the first flat portion at one end and the second flat portion at an opposite end; Page 21 of 24Omikron IP LawAttorney Docket No. 030.P004 bending the rectangular portion to substantially match a body of the of a support structure; and bending the first substantially flat portion and the second substantially flat portion at an angle relative to a vertical reference of the body of the support structure; the method of claim 10 further comprising drilling substantially circular holes in the first substantially flat portion; the method of claim 10, wherein bending the rectangular portion comprises bending the rectangular portion to substantially match a body of an elevated roof support structure; the method of claim 13, wherein bending the rectangular portion to substantially match the body of the elevated roof support structure comprises bending the rectangular portion to substantially match the body of a SkyLiftTM riser; the method of claim 10, wherein bending the rectangular portion (area near 760/750) comprises bending the rectangular portion to substantially match tubular body of a support structure.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dann 8,894,023 in view of Farley 1,362,244. Dann discloses all of the limitations of the claimed invention except for the wherein the second substantially flat portion comprises substantially elliptical holes.  Farley teaches that it is known to have a second substantially flat portion comprising substantially elliptical holes (8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dann to have the second substantially flat portion comprising substantially elliptical holes as taught by Farley for the purpose of allowing size adjustment of the strap apparatus when attaching to body of the support structure.
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dann 8,894,023 in view of Wada 6,398,170. Dann discloses all of the limitations of the claimed invention except for the wherein the second substantially flat portion comprises substantially elliptical holes. Wada teaches that it is known to have a second substantially flat portion comprising substantially elliptical holes (52a or 12a’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dann to have the second substantially flat portion comprising substantially elliptical holes as taught by Wada for the purpose of allowing size adjustment of the strap apparatus when attaching to body of the support structure.
	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dann 8,894,023. Dann discloses all of the limitations of the claimed invention except for the 
sheet metal comprises a sheet metal having a thickness of approximately 0.125 inch.
It would have been an obvious matter of design choice to have made a sheet metal having a thickness of approximately 0.125 inch., since such a modification would have involved a mere change in the shape of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art since the applicant has not shown how the chosen shape is critical and Dann within column 7, lines 42-52 teaches of modifying the material of the apparatus therefore meeting the applicant’s invention. A change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments, 
 For example, claim 1, as amended herein, recites, in part: 
a bend portion between the first substantially flat portion and the second substantially flat portion, the bend portion configured to substantially wrap around a body of a support structure and to bind against at least two pinch points around the body of the support structure when the first substantially flat portion and the second substantially flat portion are substantially aligned, the support structure configured to support a structure above an existing roof Dann does not teach or suggest a wearable medical device that includes a processor is configured to "a bend portion between the first substantially flat portion and the second substantially flat portion, the bend portion configured to substantially wrap around a body of a support structure and to bind against at least two pinch points around the body of the support structure when the first substantially flat portion and the second substantially flat portion are substantially Page 
aligned, the support structure configured to support a structure above an existing roof' as recited in the amended claims. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a wearable medical device that includes a processor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In regards to applicant’s arguments, that 
In general, Dann discloses "pipe clamp that can easily and effectively hang pipes". (Dann, Col. 2, lines 2-3) As clearly shown in the figures and disclosed in the specification, Dann discloses a hanger for a pipe, and in particular, water pipes. (Dann, Col. 1, lines 32-33 and Col. 1, lines 35-39) Please see figures reproduced from Dann below.  
  
 Pipe hangers of Dann does not teach or suggest at least "a bend portion between the first substantially flat portion and the second substantially flat portion, the bend portion configured to substantially wrap around a body of a support structure and to bind against at least two pinch points around the body of the support structure when the first substantially flat portion and the second substantially flat portion are substantially aligned, the support structure configured to support a structure above an existing roof' as claimed in independent claim 1. 

has been traversed with the following remarks and/or observations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim therefore although Dann discloses a pipe clamp, the applicant’s intended use if directed to a pipe exhaust extending out of a roof which clearly can be supported by the pipe (exhaust) clamp of Dann meeting the applicant’s claimed invention. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., roof) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., roof support structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In regards to applicant’s arguments that, 
As clearly described in the present specification, the term "support structure" includes a load bearing structural component". (Paragraph [0015]) Additionally, the plain meaning of the term structural may be defined as - "a part of a structure that carries a load ... structural member used for such a part". (https://www.dictionarv.com/browse/structural) Nowhere does Dann teach or suggest "a bend portion between the first substantially flat portion and the second substantially flat portion, the bend portion configured to substantially wrap around a body of a support structure and to bind against at least two pinch points around the body of the support structure when the first substantially flat portion and the second substantially flat portion are substantially aligned, the support structure configured to support a structure above an existing roof' as claimed in independent claim 1. 

the examiner traverses the arguments with the following: Dann clearly discloses, teaches, and suggests a bend portion (720) configured to substantially warp around “a body of a support structure” (P). In the broadest since the body of a support structure disclosed in Dann is shown to be a pipe. A pipe clearly is a body of a support structure since a pipe is a structural member and carries a load such as water therefore in the broadest since meeting the limitations of a body of a support structure. In addition the applicant is reminded that the claim does not positively claim the “body of a support structure” by stating within the claims that the “bend portion configured to substantially wrap around a body of a support structure” therefore the claim limitations by using the terminology “configured to” interprets as “being capable of” or “can” wrap around a body of a support structure. When the claim limitations do not positively claim a limitation as being included within the claim, the limitation is not positively included within the claim limitations therefore the  prior art only need to be capable of performing the functions related to a body of support structure which Dann clearly teaches by showing device can be used in combination with a body of a support structure such as the support structure (P) shown in the figures included below therefore meeting the applicant’s claimed invention. 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (pinch points)][AltContent: textbox (bend)][AltContent: arrow] 
    PNG
    media_image1.png
    428
    436
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    359
    433
    media_image2.png
    Greyscale

In response to applicant’s arguments, 

In the Office Action, it is argued that the "elevated roof and a body of roof support structure are not positively claimed therefore the prior art only need to be capable of performing the functions related to the elevated roof and a body of roof support structure". (See Final OA, pages 2-3) However, it is well settled law that based on the language of the specification and the claim language itself, overly broad claim construction is not permitted. In re: Man Machine Interface Technologies LLC, 15-1562 Opinion (Fed. Cir. 2016). Even arguendo that the Page 10 of
claims are construed overly broad ignoring the specification, the claim terms, and the plain meaning, Dann is not "capable of performing the functions related to the elevated roof and a body of roof support structure" (i.e., a pipe hanger "configured to substantially wrap around a body of a support structure" as claimed in the independent claim 1). Accordingly, Dann does not anticipate the present application, and it is respectfully requested that the rejections be withdrawn. However, in order to progress the prosecution of the case, the claim has been amended to include claim language further defining the claimed subject matter. 

has been traversed with the following remarks and/or observations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim therefore although Dann discloses a pipe clamp, the applicant’s intended use if directed to a pipe exhaust extending out of a roof which clearly can be supported by the pipe (exhaust) clamp of Dann meeting the applicant’s claimed invention. 
	In regards to applicant’s arguments that, 
Here again, Farley discloses a pipe hanger. (Farley, Col. 1, lines 8-10) Nowhere does Farley even mention bend portion "a bend portion between the first substantially flat portion and the second substantially flat portion, the bend portion configured to substantially wrap around a body of a support structure and to bind against at least two pinch points around the body of the support structure when the first substantially flat portion and the second substantially flat portion are substantially aligned, the support structure configured to support a structure above an existing roof' as claimed in independent claim 1. For at least these reasons, independent claim 1 is patentable over Dann separately and/or in view of Farley. 

In general, Wada discloses "a wire harness fixing clip". (Wada, Abstract) Nowhere does Wada even mention bend portion "a bend portion between the first substantially flat portion and the second substantially flat portion, the bend portion configured to substantially wrap around a body of a support structure and to bind against at least two pinch points around the body of the support structure when the first substantially flat portion and the second substantially flat portion are substantially aligned, the support structure configured to support a structure above an existing roof' as claimed in independent claim 1. For at least these reasons, independent claim 1 is patentable over Dann separately and/or in view of Wada. 
 
has been traversed with the following remarks and/or observations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631